BRETT, Judge
(dissenting) :
I respectfully dissent to this decision. In the first instance, the .prosecutor left the impression with the jury that the Texas Doctor — who defendant testified gave him the two prescriptions — was under investigation by the Texas authorities. Defendant, an admitted heroin addict, testified that he went to Fort Worth, Texas, to participate in a methadon program there, because none is offered in Oklahoma; and that the doctor there gave him a prescription for methadon, and one for seconal, both of which were filled at a Fort Worth pharmacy. The four seconal tablets, which serve as the basis for this charge, were allegedly a part of the seconal prescription.
The record reflects on page 25, the first question asked by the prosecutor on cross-examination of the defendant was: “Isn’t he the same doctor who is now under investigation by the Department of Public Safety and the Texas Rangers?” The prosecutor offered nothing to support his implication, but merely left the harpoon where it would do the most good. Defendant’s objection was overruled with the explanation, that the defendant had testified “that they were registered physicians and highly respectable people.”
Secondly, I believe the trial court committed prejudicial error when defendant’s second witness, Janet Myers, testified. After she stated her name on direct examination, the court on its own motion next asked the witness: “Are you under the influence of narcotics ?” The witness answered: “No, sir.” The court then repeated the question: “You haven’t had anything in the way of narcotics today?” The witness replied: “No, sir. I don’t take it.” There is no doubt in my mind but that the repeated question had a prejudicial effect on the jury; and, that the questions asked by the court constituted reversible error.
The single question presented in this case was: “Did the defendant have a legal prescription for the drugs ?” The medicine bottles referred to in the record are not before this Court, so we are unable to ascertain whether or not they had the prescription labels on them; but there is nothing in the record to the contrary either.
With little effort the prosecutor could have verified the validity of the two prescriptions; and, I believe he should have done so. The defendant had been given probationary permission by Associate District Judge Ben LaFon of the same district court to travel to Fort Worth, for the purpose of participating in the methadon program. The Probation Officer testified *863that he was aware of that permission. Consequently, I believe the prosecutor had some duty to seek out the truth and validity of the two prescriptions.
In my opinion, the fact that the defendant was granted a continuance for the purpose of taking depositions in Texas does not change the responsibilities of fundamental fairness. Some doubt exists whether or not the defendant had sufficient funds to accomplish the deposition task. At the time he was in the county jail. But be that as it may, I believe this conviction should be reversed and remanded because of the prejudicial questions asked, as mentioned above.
Therefore, I respectfully dissent to this decision.